DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claims 20-24:  Claims 20-24 use the language “is purified with” without tying the step to any of the previous steps.  Therefore, it is not clear if the purification is referring to one of the previously recited steps, or if it is a new step following the process steps recited.  For the purpose of further examination, the claims will be interpreted as requiring the crude lignin to be the recited lignin, and the purification solvent to be the recited solvent.
Considering Claim 21:  Claim 18 recites the limitation "the ethanol lignin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  None of the claims that claim 18 depends from require ethanol lignin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15-19, 24-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Holzforschung, 2015, pg. 1-8) in view of Weinwurm et al. (Chemical Engineering Transactions, Vol. 39, 2014, 583-588).
Considering Claims 11, 15, and 18:  Fang et al. teaches a method for purifying lignin comprising adding a crude lignin to a purification solvent that is acetone or acetone/ethanol (Figure 1) and performing ultrasonic vibration to obtain a primary product (Figure 1); centrifuging the mixture to obtain a supernatant and a solid precipitate (pg. 2); and recovering the purified lignin from the supernatant (pg. 2).
	Fang et al. does not teach washing the precipitate resulting from the centrifugation step.  However, Fang et al. teaches that the precipitates from centrifugation can be washed (pg. 2).  It would have been obvious to a person having ordinary skill in the art to have washed the precipitate of the centrifuging step of Fang et al. with the acetone solvent mixture, and the motivation to do so would have been to recover any residual solvent from the precipitate and thus increase the yield.
	Fang et al. does not teach steps (3)-(5).  However, Weinwurm et al. teaches mixing/stirring a lignin containing solution from a liquid solid separation with a wash liquor of the solid component, adding water to the mixture, stirring and filtering the precipitant through a filter, and washing and drying the recovered precipitant (Figure 2; Section 2.2).  Fang et al. and Weinwurm et al. are analogous art as they are concerned with a similar technical difficulty, namely recovering lignin from organic solvents.  It would have been obvious to a person having ordinary skill in the art to have used the separation step of Weinwurm et al. in the process of Fang et al., and the motivation to do so would have been, it is an economically feasible separation method for lignin (Introduction).

Considering Claims 16 and 17:  Fang et al. teaches the organic solvent to crude lignin as being present in a ratio of 10 ml to 1 g (pg. 2).
Considering Claim 19:  The ether and ester are optional compounds in claim 15.  Further limiting the optional component does not provide patentability to the claim.
Considering Claim 24:  Fang et al. teaches the ultrasonic vibration as being done at ambient temperature (pg. 2).
Considering Claim 25:  Fang et al. is silent towards the centrifuge speed.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the rotation speed through routine experimentation, and the motivation to do so would have been to optimize the separation between the lignin solution and the precipitate.
Considering Claim 26:  Fang et al and Weinwurm et al. are silent towards the temperature of the mixing step.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature of the mixing step through routine experimentation, and the motivation to do so would have been to ensure complete dissolution of the lignin.
Considering Claim 27:  Weinwurm et al. teaches that the amount of water added to the lignin composition as being two parts of water per one part of lignin (Section 2.2.).
Considering Claim 30:  Fang et al. teaches a lignin made by the claimed process.

s 12-14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Holzforschung, 2015, pg. 1-8) in view of Weinwurm et al. (Chemical Engineering Transactions, Vol. 39, 2014, 583-588) as applied to claim 11 above, and further in view of Lu et al. (Food Chemistry, 131, 2012, 313-317).
Considering Claims 12-14 and 23:  Fang et al. and Weinwurm et al. collectively teach the process of claim 11 as shown above. Fang et al. teaches a method for purifying lignin comprising adding a crude lignin to a purification solvent that is acetone or acetone/ethanol (Figure 1) and performing ultrasonic vibration to obtain a primary product (Figure 1).
	Fang et al. does not teach the lignin as being from an organosolv process.  However, Lu et al. teaches forming lignin through a process using a butanediol-acetic acid pulping liquor.  Fang et al. and Lu et al. are analogous art as they are concerned with the same field of endeavor, namely lignin from pulping liquors.  It would have been obvious to a person having ordinary skill in the art to have used a lignin from a butanediol-acetic acid pulping process in the process of Fang et al., and the motivation to do so would have been, as Lu et al. suggests, they have a high lignin content and holocellulose content (Table 1, Section 3.1).
Considering Claim 20:  Fang et al. does not teach the organic solvent as comprising acetic acid.  However, Lu et al. teaches that acetic acid is a known solvent for lignin (Introduction).  It would have been obvious to a person having ordinary skill in the art to have added acetic acid to the solvent of Fang et al., and the motivation to do so would have been, as Lu et al. suggests, it is a known solvent for lignin that can be used with acetone and ethanol.
Considering Claim 21:   Fang et al. does not teach the lignin as being an ethanol lignin.  However, Lu et al. teaches forming lignin through a process using an ethanol-acetic acid pulping liquor.  Fang et al. and Lu et al. are analogous art as they are concerned with the same field of endeavor, namely lignin from pulping liquors.  It would have been obvious to a person having ordinary skill in the art to have used a lignin from a ethanol-acetic acid pulping process in the process of Fang et al., and the motivation to do so would have been, as Lu et al. suggests, they have a high lignin content (Table 1, Section 3.1).
	Fang et al. teaches the washing liquid as comprising ethanol.  Ethanol is structurally similar to methanol with similar solubility parameters.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP § 2144.09.  It would have been obvious to a person having ordinary skill in the art to have used methanol in the place of ethanol in the process of Fang et al., and the motivation to do so would have been, a person having ordinary skill in the art would expect the compounds to have substantially similar properties.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Holzforschung, 2015, pg. 1-8) in view of Weinwurm et al. (Chemical Engineering Transactions, Vol. 39, 2014, 583-588) as applied to claim 11 above, and further in view of Aminzadeh et al. (Industrial Crops and Products, 112, 2018, 200-209).
Considering Claim 28:  Fang et al. and Weinwurm et al. collectively teach the process of claim 11 as shown above.
	Fang et al. does not teach filtering the lignin with a membrane having a 1,000 molecular weight cut off.  However, Aminzadeh et al. teaches filtering a lignin solution with a membrane having a 1 kDa cutoff (Abstract).  Fang et al. and Aminzadeh et al. are analogous art as they are concerned with the same field of endeavor, namely lignin purification.  It would have been obvious to a person having ordinary skill in the art to have used the filter of Aminzadeh et al. in the process, and the motivation to do so would have been, as Aminzadeh et al. suggests, to provide a low molecular weight product with high antioxidant activity (Conclusions).  

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Holzforschung, 2015, pg. 1-8) in view of Weinwurm et al. (Chemical Engineering Transactions, Vol. 39, 2014, 583-588) as applied to claim 11 above, and further in view of Lu et al. (Food Chemistry, 131, 2012, 313-317) and Aminzadeh et al. (Industrial Crops and Products, 112, 2018, 200-209).
Considering Claim 29:  Fang et al. teaches a method for purifying lignin comprising adding a crude lignin to a purification solvent that is acetone or acetone/ethanol (Figure 1) and performing ultrasonic vibration to obtain a primary product (Figure 1); centrifuging the mixture to obtain a supernatant and a solid precipitate (pg. 2); and recovering the purified lignin from the supernatant (pg. 2).
Fang et al. does not teach the lignin as being from an organosolv process.  However, Lu et al. teaches forming lignin through a process using a butanediol-acetic acid pulping liquor.  Fang et al. 
	Fang et al. is silent towards the centrifuge speed.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the rotation speed through routine experimentation, and the motivation to do so would have been to optimize the separation between the lignin solution and the precipitate.
Fang et al. does not teach washing the precipitate resulting from the centrifugation step.  However, Fang et al. teaches that the precipitates from centrifugation can be washed (pg. 2).  It would have been obvious to a person having ordinary skill in the art to have washed the precipitate of the centrifuging step of Fang et al. with the acetone solvent mixture, and the motivation to do so would have been to recover any residual solvent from the precipitate and thus increase the yield.
	Fang et al. does not teach steps (3)-(5).  However, Weinwurm et al. teaches mixing/stirring a lignin containing solution from a liquid solid separation with a wash liquor of the solid component, adding water to the mixture, stirring and filtering the precipitant through a filter, and washing and drying the recovered precipitant (Figure 2; Section 2.2).  Fang et al. and Weinwurm et al. are analogous art as they are concerned with a similar technical difficulty, namely recovering lignin from organic solvents.  It would have been obvious to a person having ordinary skill in the art to have used the separation step of Weinwurm et al. in the process of Fang et al., and the motivation to do so would have been, it is an economically feasible separation method for lignin (Introduction).
	Fang et al. does not teach the mixing as occurring in a thermostated water bath.  However, waterbaths are well known means of maintaining the temperature of a mixture during stirring and are commonly used in the art.  It would have been obvious to a person having ordinary skill in the art to have used a waterbath in the step of Weinwurm et al. and the motivation to do so would have been to control the temperature during mixing.
Fang et al and Weinwurm et al. are silent towards the time, temperature, and speed of the mixing step.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the time, temperature, and speed of the mixing step through routine experimentation, and the motivation to do so would have been to ensure complete dissolution of the lignin.
Fang et al. does not teach filtering the lignin with a membrane having a 1,000 molecular weight cut off.  However, Aminzadeh et al. teaches filtering a lignin solution with a membrane having a 1 kDa cutoff (Abstract).  Fang et al. and Aminzadeh et al. are analogous art as they are concerned with the same field of endeavor, namely lignin purification.  It would have been obvious to a person having ordinary skill in the art to have used the filter of Aminzadeh et al. in the process, and the motivation to do so would have been, as Aminzadeh et al. suggests, to provide a low molecular weight product with high antioxidant activity (Conclusions).  

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 22:  The prior art of record does not teach or suggest the claimed process, where the lignin is acetone lignin and the purification solvent is diethyl ether.  Fang et al. teaches dissolving the lignin in a purification solvent, but does not teach the purification solvent as being diethyl ether.  Sharypov et al. (Catalysis in Industry, 2017, 9(2), 170-179) teaches that acetone lignin is insoluble is diethyl ether (pg. 171).  As such, a person having ordinary skill in the art would not have expected diethyl ether to function in the process of Fang et al., and it would not have been obvious to substitute the solvent of Fang et al. for diethyl ether.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767